Citation Nr: 0842255	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-00 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel







INTRODUCTION

The veteran served on active duty from October 1964 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for bilateral hearing loss 
and assigned a 0 percent evaluation.

In his Form 9, the veteran requested a travel board hearing.  
He was scheduled for hearings in 2006 and 2008, but was 
unable to attend.  An April 2008 statement from his 
representative indicates that it was a hardship for the 
veteran to attend the hearing and that he would be 
withdrawing his request.  Report of Contact dated in October 
2008 indicates the veteran wanted to cancel his hearing 
request and have his file go to the Board.  


FINDINGS OF FACT

The veteran's hearing loss disability has been shown to be 
manifested by no worse than level I hearing in the right ear 
and level II hearing in the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 
4.86 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

In this case, the claim for a higher disability rating is a 
"downstream" issue in that it arose from the initial grant 
of service connection.  Prior to the rating decision granting 
service connection, the RO issued a letter in April 2004, 
which advised the veteran of the evidence necessary to 
substantiate his original claim for service connection.  The 
letter further advised the veteran of which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  The veteran was also 
asked to provide any evidence in his possession that 
pertained to his claim.  Supplemental development letters 
were sent in September and October 2004.  Letter dated in 
November 2006 advised the veteran of the evidence necessary 
to substantiate a claim for increase and also provided 
information regarding how VA assigns disability ratings and 
effective dates.  The claim was readjudicated by SSOC dated 
in April 2007.
 
In the recent decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, section 5103(a) notice requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in the severity of the disability and 
the effect the worsening has on the claimant's employment and 
daily life.  Notice may also need to include the specific 
Diagnostic Code under which the claimant is rated if 
entitlement to a higher disability rating would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability.  

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating and 
effective date have been assigned, the claim of service 
connection has been more than substantiated, it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  In line with the above 
reasoning, Vazquez-Flores v. Peake (dealing with providing 
additional notice in cases of increased ratings) does not 
apply to an initial rating claim because VA's VCAA notice 
obligation was satisfied when the RO granted the veteran's 
claim for service connection.  Notwithstanding, the Board 
notes that the October 2005 SOC notified the veteran of the 
applicable regulations, to include the rating criteria for 
evaluating bilateral hearing loss.

Under VCAA, VA also has a duty to assist the veteran in the 
development of a claim.  This includes assisting the veteran 
in procuring service treatment records, relevant treatment 
records, and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2008).

The Board acknowledges that VA was unable to obtain the 
veteran's service treatment records.  In this case, however, 
service connection has already been granted for bilateral 
hearing loss and the issue on appeal is evaluation of current 
disability.  Thus, the veteran is not prejudiced by the lack 
of records.  The veteran identified records from Occupational 
Medicine Associates and these were obtained.  The veteran was 
provided VA examinations in November 2004 and February 2007.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007).  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2008).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2008).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127; see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability of service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  See 38 C.F.R. § 4.85 
(2008).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 
1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz).   

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In this case, the Board finds the most probative evidence to 
be the reports of VA audiological evaluations conducted in 
2004 and 2007.   On VA examination in November 2004, puretone 
thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
35
65
75
LEFT
30
35
55
70

The average decibel loss was 52.5 for the right ear and 47.5 
for the left ear.  Speech recognition scores were 96 percent 
for the right ear and 100 percent for the left ear ear.  An 
exceptional pattern of hearing impairment was not shown.  
Applying these results to the rating schedule, the veteran 
has level I hearing bilaterally, corresponding to a 0 percent 
evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2008).  

On subsequent VA examination in February 2007, puretone 
thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
35
65
75
LEFT
20
50
50
75

The average decibel loss was 48.75 for each ear.  Speech 
recognition scores were 100 percent for the right ear and 88 
percent for the left ear. An exceptional pattern of hearing 
impairment was not shown.   Applying these results to the 
rating schedule, the veteran has level I hearing in the right 
ear and level II hearing in the left ear, corresponding to a 
0 percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2008).  

The claims file also contains a copy of a September 2003 
audiometric evaluation completed in connection with an 
application for employment.  Although puretone thresholds 
were noted, there is no indication that speech discrimination 
testing was conducted using the Maryland CNC and as such, 
these results are not adequate for VA rating purposes.  See 
38 C.F.R. § 3.385 (2008).

On review and with consideration of the above examinations, 
the criteria for a compensable rating are not met.  The Board 
has considered whether the veteran is entitled to a staged 
rating.  See Fenderson, supra.  However, at no time during 
the pendency of this appeal has the veteran's service-
connected hearing loss been more than 0 percent disabling.  
As such, a staged rating is not warranted.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The veteran reports that he has been denied 
employment due to his hearing loss.  In support of his 
contention, he submitted a November 2003 statement from a 
potential employer indicating that he had failed to meet the 
required hearing standard.  The Board acknowledges that the 
veteran's disability prevents him from working in that 
specific job.  However, during his 2004 examination he 
explained that he had been turned down for two jobs due to 
his hearing disability, once for a brakeman position 
immediately after separation, and the second in 2003 when he 
applied to work for the Bureau of Customs and Border 
Protection.  Nevertheless, he also reported working almost 
consistently for the past 30 years, and he denied ever having 
missed work due to his disability.  While the Board is 
sympathetic to the veteran's reports that he has difficulty 
hearing, the evidence does not show that his disability 
causes a marked interference with employment; that his 
disability requires frequent hospitalization; or that it 
otherwise renders impractical the application of regular 
schedular standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
referral for an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

As the preponderance of the evidence is against the claim for 
a compensable evaluation for service-connected bilateral 
hearing loss, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.3 (2008).


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


